Name: Decision No 253/2003/EC of the European Parliament and of the Council of 11 February 2003 adopting an action programme for customs in the Community (Customs 2007)
 Type: Decision
 Subject Matter: tariff policy;  European construction;  management
 Date Published: 2003-02-12

 Avis juridique important|32003D0253Decision No 253/2003/EC of the European Parliament and of the Council of 11 February 2003 adopting an action programme for customs in the Community (Customs 2007) Official Journal L 036 , 12/02/2003 P. 0001 - 0006 Official Journal L 095 , 11/04/2003 P. 0036 - 0037Decision No 253/2003/EC of the European Parliament and of the Councilof 11 February 2003adopting an action programme for customs in the Community (Customs 2007)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The experience gained from previous programmes in the customs field, in particular Customs 2002, set out in Decision No 210/97/EC of the European Parliament and of the Council of 19 December 1996 adopting an action programme for customs in the Community (Customs 2000)(4), indicates that there would be a strong Community interest to continue, and even to enlarge, this programme. The new programme should be built on the achievements of the previous programmes. The need for more focused and measurable objectives has been established as a result of the previous programmes.(2) The new programme should take into account the Commission communication and the Council resolution of 30 May 2001 on a strategy for the customs union(5).(3) Customs administrations have a vital role to protect the Community's interests, particularly its financial interests, to provide an equivalent level of protection to the Community's citizens and economic operators, at any point in the Community customs territory where customs clearance formalities are carried out, and to contribute towards the ability of European Union business to compete in the global marketplace. In this context, the customs policy should be continuously adapted to developments by the Customs Policy Group to ensure that national customs administrations operate as efficiently and effectively as would one single administration.(4) It is necessary for this Decision to establish the objectives for the implementation of the programme, as well as the priorities by which it will be guided over the next five years and supports and complements actions undertaken by Member States in the customs field. The implementation of this programme will be coordinated and organised in partnership between the Commission and the Member States within the common policy developed by the Customs Policy Group.(5) The Community commitment to the process of accession by candidate countries requires the provision of practical means whereby the customs administrations of these countries are able to undertake the full range of tasks required under Community legislation from the date of their accession, including the management of the future external border. In order to achieve this, the programme should be open to the candidate countries.(6) A range of instruments can be used in order to achieve the objectives of this programme, including communication and information exchange systems, management groups, project groups, benchmarking, exchanges of officials, seminars, workshops, monitoring, external actions and training activities. In the case of vocational training, Article 150 of the Treaty makes it clear that Community action should fully respect the responsibility of the Member States for the content and organisation of vocational training.(7) There is a need for customs action to give priority to improving anti-fraud controls, minimising the cost of compliance with customs legislation for economic operators and preparing for enlargement. The Community must therefore be able, within the framework of its own powers, to support the action of Member States' customs administrations, and full advantage should be taken of every possibility for administrative cooperation that Community rules provide.(8) Increasing globalisation of trade, the development of new markets, and changes in the methods and speed of the movement of goods, require customs administrations to strengthen relations between themselves and with the Community's business, legal and scientific circles, and operators engaged in foreign trade.(9) Indicators should be defined at an early stage in the programme in order to ensure an efficient system for the overall evaluation of the programme. In order to measure the effective and efficient management of the programme, indicators should be established for each action.(10) It is essential that customs administrations continue to make use of the potential for development of information and communications technology to deliver more efficient and accessible electronic services that will reduce costs for economic operators and promote European competitiveness and a more efficient single market.(11) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(6), for the budgetary authority, during the annual budgetary procedure.(12) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7),HAVE ADOPTED THIS DECISION:CHAPTER I SCOPE AND OBJECTIVESArticle 1Establishment of the programmeA multiannual Community action programme (Customs 2007) hereinafter referred to as "the programme", is hereby established for the period 1 January 2003 to 31 December 2007 to support and complement the action undertaken by Member States to guarantee the effective functioning of the internal market in the customs field.Article 2Participation in the programme1. Participating countries are the Member States and those countries referred to in paragraph 2 which in fact participate in the programme.2. The programme shall be open to the participation of any country which has been recognised as a candidate country for accession to the European Union, in accordance with the appropriate terms and conditions for such participation.Article 3Objectives1. In the framework of the management of the customs union, the objectives of the programme shall be to ensure that Member States' customs administrations:(a) carry out coordinated action to ensure that customs activity matches the needs of the Community's internal market through implementing the strategy set out in the aforementioned Commission communication and Council resolution on a strategy for the customs union;(b) interact and perform their duties as efficiently as though they were one administration and achieve equivalent results at every point of the Community customs territory;(c) meet the demands placed on them by globalisation and increasing volumes of trade and contribute towards strengthening the competitive environment of the European Union;(d) provide the necessary protection of the financial interests of the European Union and provide a secure and safe environment for its citizens;(e) take the necessary steps to prepare for enlargement and to support the integration of new Member States.2. The common approach regarding the customs policy shall continuously be adapted to new developments in partnership between the Commission and the Member States in the Customs Policy Group, composed of the heads of customs administrations from the Commission and the Member States or their representatives. The Commission shall keep the Customs Policy Group regularly informed of measures relating to the implementation of the programme.Article 4Programme prioritiesFor the implementation of the programme, the following priorities shall be established:(a) to reduce the cost of compliance with customs legislation on economic operators through measures such as improved standardisation, and to develop increasingly open and transparent cooperation with trade;(b) to identify, develop and apply best working practices, especially in the areas of post-clearance audit control, risk analysis and simplified procedures;(c) to establish a system of the measurement of Member States' performance in customs administrations;(d) to support actions to prevent irregularities, for example by providing control information rapidly to front-line customs posts;(e) to improve the standardisation and simplification of customs procedures, systems and controls;(f) to improve the coordination of and cooperation between laboratories carrying out analysis for customs purposes in order to ensure, in particular, a uniform and unambiguous tariff classification throughout the European Union;(g) to support the creation of an electronic customs environment with paperless customs procedures and continuous access from economic operators to customs via the development of communication systems coupled with the necessary legislative and administrative changes;(h) to ensure the functioning of existing communication and information systems and, where appropriate, to develop and establish new systems;(i) to undertake actions which will provide support to the customs services of the candidate countries in their preparation for accession;(j) to assist third countries in the modernisation of customs services and procedures;(k) to develop common training measures and the organisational framework for customs training that would respond to the needs arising from programme actions.CHAPTER II PROGRAMME ACTIONSArticle 5Communication and information exchange systems1. The Commission and the participating countries shall ensure that the following communication and information exchange systems, together with manuals and guides, are operational, in so far as their operation is necessary under Community legislation:(a) the common communications network/common systems interface (CCN/CSI) to the extent necessary to support the functioning of the systems set out in this paragraph;(b) the data dissemination system (DDS);(c) the new computerised transit system (NCTS/NSTI);(d) the information system on the integrated tariff of the Community (TARIC);(e) the information system for transfer of origin stamps and the transmission of transit stamps (TCO/TCT);(f) the European customs inventory of chemical substances (ECICS);(g) the European binding tariff information system (EBTI/RTCE);(h) the tariff quota surveillance management system (TQS);(i) the inward-processing relief system (IPR);(j) the Unit values system;(k) the Suspensions information system;(l) other existing IT Community systems in the customs area to ensure their continuity.2. The Commission, in partnership with the Member States, may establish additional communication and information-exchange systems as they consider necessary.3. The Community components of the communication and information exchange systems shall be the hardware, software and network connections, which must be common to all participating countries so as to ensure the interconnection and interoperability of the systems, whether they be installed at the premises of the Commission or of a designated subcontractor or at premises of participating countries or of a designated subcontractor. The Commission shall conclude the necessary contracts to ensure the operational nature of these components.4. The non-Community components of the communication and information exchange systems shall comprise the national databases forming part of these systems, the network connections between the Community and non-Community components and such software and hardware as each participating country shall deem appropriate for the full operation of those systems throughout its administration. The participating countries will ensure that the non-Community components are kept operational and will assure the interoperability of these components with the Community components.5. The Commission shall coordinate, in cooperation with the participating countries, those aspects of the establishment and functioning of the Community and non-Community components of the systems and infrastructure referred to in paragraph 1.Article 6BenchmarkingBenchmarking activities may be organised involving one or more participating countries or other third countries, particularly the Community's main trading partners, in order to improve the performance of their customs administration in specific areas.For the purposes of this Decision, "benchmarking" means comparisons of working methods or the use of agreed, common indicators to measure performance which are used to identify differences in performance, and the processes involved in order to share experiences and learn from good practice in order to improve efficiency and effectiveness.Article 7Exchanges of officials1. The Commission and the participating countries shall organise exchanges of officials from customs administrations in support of the programme's objectives. Each exchange shall focus on a specific aspect of customs work and shall be thoroughly prepared and subsequently evaluated by the officials and authorities concerned. Exchanges may be operational or targeted on specific priority activities.2. Where appropriate, participating countries shall take the necessary steps to enable exchange officials to be operational in the host service. To this end, exchange officials shall be authorised to carry out the formalities relating to the duties entrusted to them. If circumstances so require, and, in particular, in order to take account of the specific requirements of the legal system of each participating country, the competent authorities in the participating countries may limit the said authorisation.3. For the duration of the exchange, officials shall, in the exercise of their duties, bear the same civil liability as national officials of the host authorities. Officials taking part in an exchange shall be subject to the same rules on professional confidentiality as the national officials of the host country.4. The Commission and the participating countries may also organise exchanges with other third countries in support of the objectives of this programme.5. Participating countries shall provide periodic evaluations of the exchanges, including the impact on their administration, as required by the Commission.Article 8Seminars, workshops and project groupsThe Commission and the participating countries shall organise seminars, workshops and conferences to be attended by participating country and Commission officials and, where appropriate, other experts in the field. Seminars, workshops and conferences may also be attended by officials from other administrations where this is appropriate to the objectives of the activity.The Commission, in partnership with Member States, may establish project groups to carry out specific tasks to be completed within a specified time scale.Article 9Training activities1. In order to encourage structured cooperation between national training bodies and officials responsible for customs training in administrations, participating countries shall, in cooperation with the Commission:(a) set training standards, develop existing training programmes and, where necessary, devise new programmes to provide a common core of training for officials relating to the full range of Community customs rules and procedures so as to enable them to acquire the necessary common professional skills and knowledge;(b) where appropriate, open customs training courses provided by each participating country for its own officials to officials from all participating countries;(c) develop the necessary common tools for customs training and customs training management, including the development of an organisational framework.2. Participating countries shall also ensure that their officials receive the initial and continuing training necessary to acquire the common professional skills and knowledge in accordance with the common training programmes and the linguistic training necessary for those officials to attain a sufficient standard of linguistic competence.Article 10Monitoring actions1. The Commission, in partnership with the Member States and, where appropriate, in close consultation with the economic operators, shall arrange for the monitoring of specific sectors of Community customs rules and procedures.2. Such monitoring shall be carried out by joint teams made up of customs officials from the Member States and the Commission. These teams shall, on the basis of a theme-by-theme or regional approach, visit different points in the Community customs territory where customs administrations carry out their duties. At the end of these visits, they shall draw up a report identifying and analysing the best working methods as well as any difficulties in implementing the rules observed and, where appropriate, including suggestions for the adaptation of both Community rules and working methods in order to improve the efficiency of customs actions as a whole. These experts' reports shall be communicated to the Member States and the Commission.Article 11External actions in the form of technical assistance and training1. The Commission shall ensure the coordination of the training and technical assistance and cooperation actions carried out by the Community and the Member States with third countries' administrations, to ensure the consistency of Community actions, both external and internal.2. The Commission shall also ensure the implementation of training and technical assistance and cooperation actions for the benefit of:(a) the candidate countries to enable them to comply with Community customs legislation. Particular attention shall be paid to the interconnectivity of customs information and technology systems;(b) third countries to support them in the modernisation of their customs administrations in order to improve both the conditions for the development of legitimate trade and the cooperation with customs administrations in the European Union.Article 12Other actionsThe Commission may, in partnership with the Member States, develop and use any other actions necessary to meet the objectives of the programme.Article 13Fixing objectives and indicatorsAll actions to be taken under this programme shall have defined objectives, measurable indicators to ensure suitable evaluation and a clear indication of the anticipated costs and shall be constructed so that the results achieve the expected impact of the action.CHAPTER III FINANCIAL PROVISIONSArticle 14Financial framework1. The financial framework for the implementation of this programme for the period 1 January 2003 to 31 December 2007 is hereby set at EUR 133 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 15Expenditure1. The expenditure necessary for the implementation of the programme shall be divided between the Community and the participating countries in accordance with paragraphs 2 and 3.2. The Community shall bear expenditure as follows:(a) the cost of the development, purchase, installation and maintenance of the Community components of the communication and information exchange systems provided for in Article 5 and the cost of the day-to-day operation of the Community components installed at the premises of the Commission or those of a designated subcontractor;(b) the travel and subsistence expenses incurred by participating countries relating to benchmarking activities, exchanges of officials, seminars, workshops and project groups, training and monitoring actions referred to in Articles 6 to 10;(c) the organisational costs of seminars and workshops;(d) the costs relating to the actions referred to in Articles 11 and 12.The Commission shall, in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(8), determine the rules relating to the payment of expense and shall communicate them to participating countries.3. Participating countries shall bear expenditure as follows:(a) all costs other than those mentioned in 2(a) relating to the establishment and functioning of the non-Community components of the communication and information-exchange systems provided for in Article 5 and the cost of the day-to-day operation of the Community components of those systems installed at their premises or those of a designated subcontractor;(b) the difference between the expenditure paid by the Community in accordance with 2(b), 2(c) and 2(d), and the actual cost of the activity;(c) the costs relating to the initial and continuing training, including the linguistic training, of their officials as specified in Article 9(2).Article 16Financial ControlFinancing decisions and any agreements or contracts resulting from this Decision shall be subject to financial control, and if necessary, on the spot audits by the Commission, including the European Anti-fraud Office (OLAF), and by the Court of Auditors. Any grants made pursuant to this Decision shall be subject to agreement in writing in advance by the beneficiaries. That agreement shall contain the acceptance by the beneficiaries of an audit by the Court of Auditors into the use made of the financing granted.CHAPTER IV OTHER PROVISIONSArticle 17ImplementationThe measures necessary for the implementation of this programme shall be adopted in accordance with the management procedure referred to in Article 18(2).Article 18Committee1. The Commission shall be assisted by the Customs 2007 Committee (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 19Evaluation and reports1. This programme shall be subject to continuous evaluation, carried out by the Commission in collaboration with the participating countries. The evaluation shall be pursued by means of the reports referred to in paragraph 2 and by means of specific activities and shall be based on a format, criteria and indicators established during the first year of the programme.2. Participating countries shall forward to the Commission:(a) by 30 June 2005 at the latest, an interim report on the effectiveness and efficiency of the programme, and(b) by 31 December 2007 at the latest, a final report on the effectiveness and efficiency of the programme.3. The Commission shall submit to the European Parliament and to the Council:(a) by 31 December 2005 at the latest, an interim report evaluating the efficiency and effectiveness of the programme;(b) by 30 June 2008 at the latest, a final report establishing the impact achieved by the programme.These reports shall also be forwarded to the European Economic and Social Committee for information.4. The final report referred to in paragraph 3 shall analyse all the progress achieved in the case of each measure in the programme and shall include an analysis of the strengths and weaknesses of any kind of customs computerisation systems involved in the functioning of the internal market. The report shall set out any useful proposals for ensuring that identical treatment is reserved for economic operators throughout the Community customs territory and that the gathering of information serves the proper protection of the Community's financial interests.Article 20Entry into forceThis Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.Article 21AddresseesThis Decision is addressed to Member States.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 February 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. Efthymiou(1) OJ C 126 E, 28.5.2002, p. 268.(2) OJ C 241, 7.10.2002, p. 8.(3) Opinion of the European Parliament of 3 September 2002 (not yet published in the Official Journal) and Council Decision of 16 December 2002.(4) OJ L 33, 4.2.1997, p. 24. Decision as amended by Decision 105/2000/EC (OJ L 13, 19.1.2000, p. 1).(5) OJ C 171, 15.6.2001, p. 1.(6) OJ C 172, 18.6.1999, p. 1.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ L 248, 16.9.2002, p. 1.